      Case 2:20-cv-00073-TLN-DB Document 34 Filed 02/05/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONRELL D. MURPHY,                                  No. 2:20-cv-0073 DB P
12                           Plaintiff,
13             v.                                         ORDER
14    RUDAS, et al.,
15                           Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Presently before the court is defendant’s motion to depose plaintiff by remote

19   means. (ECF No. 33.) Defendant seeks to depose plaintiff by videoconference or other remote

20   means pursuant to Federal Rule of Civil Procedure 30(b)(4) due to the COVID-19 pandemic.

21   Good cause appearing the court will grant the motion.

22            Accordingly, IT IS HEREBY ORDERED that defendant’s motion to depose plaintiff by

23   remote means (ECF No. 33) is granted.

24   Dated: February 5, 2021

25

26
27
     DLB:12
28   DB/prisoner-civil rights/murp0073.rem.depo
                                                          1
